                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTII CAROLINA
                                 EASTERN DMSION
                                  No. 5:20-CV-507-D


TIMOTHY K. MOORE, et al.,                        )
                                                 )
                             Plaintiffs,         )
                                                 )
                 v.                              )                     ORDER
                                                 )
DAMON CIRCOSTA, et al.,                          )
                                             .   )
                             Defendants.         )


        On September 26, 2020, the Speaker of the North Carolina House of Representatives,

Timothy K. Moore ("Moore"), the President Pro Tempore of the North Carolina Senate, Philip E.

Berger ("Berger"), Bobby Heath ("Heath"), Maxine Whitley ("Whitley''), and Alan Swain ("Swain";

collectively, ''plaintiffs") filed a complaint against Damon Circosta ("Circosta") in his official

capacity as chair of the North Carolina State Board of Elections (''NCSBOE"), Stella Anderson ·

("Anderson") in her official capacity as a NCSBOE member, Jeff Carmon, ill ("Carmon") in his

official capacity as aNCSBOE member, and Karen Brinson Bell ("Bell"; collectively, "defendants")

in her official capacity as Executive Director of the NCSBOE alleging claims under the Elections

Clause and Equal Protection Clause of the United States Constitution and seeking declaratory and

injunctive relief [D.E. 1]. On the same date, plaintiffs moved for a temporary restraining order [D.E.

8] and filed a memorandum in support [D.E. 9]. On September 28, 2020, defendants moved to

transfer venue to the United States District Court for the Middle District ofNorth Carolina [D.E. 14]

and filed a memorandum in support [D.E. 15]. 1 On the same date, the court held a status conference

       1
           Plaintiffs Berger and Moore and all defendants in this action are parties to ongoing
litigation in the United States District Court for the Middle District of North Carolina. See


           Case 5:20-cv-00507-D Document 26 Filed 09/30/20 Page 1 of 5
with all parties [D.E. 19]. After the status conference, plaintiffs responded in opposition to

defendants' motion to transfer venue [D.E. 21 ]. On September 29, 2020, plaintiffs replied [D.E. 23].

        In their motion to transfer venue, defendants ask this court to exercise its discretion under

28 U.S.C. § 1404(a) or the ''first-filed" rule to transfer this action to the Middle District. See [D.E.

1S] 9--17. In response, plaintiffs argue that this court does not have a legal basis upon which to

transfer this action under either section 1404(a) or the ''first-filed" rule. See [D.E. 21] 1-4, 7-8.

Plaintiffs also argue that even if this court did have discretion, it should not exercise its discretion

to transfer this action. See id. at 4-7. In reply, defendants offer three interrelated reasons for why

Judge Osteen should hear this casetogetherwithDemocracyN.C.: (1) a defendant may waive venue

as of right; (2) plaintiffs Berger and Moore did not object to venue in Democracy N.C.; and (3) this

case is "so intertwined" with Democracy N.C. that Judge Osteen should hear both together. See

[D.E. 23] 2-3.

       The court has considered the parties' arguments and finds plaintiffs' arguments much more

persuasive. In short, the court denies defendants' motion to transfer venue for the reasons stated in

plaintiffs' comprehensive and well-reasoned response. See [D.E. 21].

       As for the legal basis upon which this court may transfer venue, defendants ignore the

statutory commands of 28 U.S.C. § 1404(a). Under section 1404(a), the court may transfer venue

to another district under two, distinct circumstances: (1) the transferee court sits in a district or



Democracy N.C. v. N.C. State Bd. of Elections, No. l:20-CV-457, - F. Supp. 3d-, 2020 WL
4484063 ( M.D.N.C. Aug. 4, 2020) [hereinafter Democracy N.C.]. Plaintiffs Heath, Whitley, and
Swain are not parties inDemocracyN.C. In.Democracy N.C., Judge Osteen issued a comprehensive
188-page order concerning challenges to various North Carolina election laws and upheld, inter alia,
the one-witness requirement in 2020 N.C. Sess. Laws 2020-17 (H.B. 1169) § 1.(a). See id. at
*23-25.

                                                   2



           Case 5:20-cv-00507-D Document 26 Filed 09/30/20 Page 2 of 5
division where the action ''might have been brought''; or (2) the transferee court sits in a "district or

division to which all parties have consented." 28 U.S.C. § 1404(a) (emphasis added). As for the

second circumstance, plaintiffs in this action do not consent to transfer to the Middle District. See

[D.E. 21] 1-4. As for the first circumstance, defendants fail to demonstrate this action ''might have

been brought'' in the Middle District. See 28 U.S.C. § 1391(b)(l), (b)(2); Hoffman v. Blaski, 363

U.S. 335, 343-44 (1960) (''The power of a District Court under [section] 1404(a) to transfer an

action to another district is made to depend not upon the wish or waiver ofthe defendant but, rather,

upon whether the transferee district was one in which the action 'might ~ve been brought' by the

plaintiff."). On the con1rary, defendants concede that ''venue for actions against members and

employees ofthe State Board ofElections generally does appropriately lie where those members and

employees perform their official duties." [D.E. 23] 2; see Jackson v. Leake, No. 105CV00691, 2006

WL 2264027, at *10 (M.D.N.C. Aug. 7, 2006) (unpublished); Re,Publican Parcy: ofN.C. v. Martin,

682 F. Supp. 834, 835-36 (M.D.N.C. 1988); cf. 28 U.S.C. § 1391(b)(l); Butterworth v. Hill, 114

U.S. 128, 132 (1885). Moreover, defendants do not argue that the official duties they performed

relevant to this action occurred anywhere other than in Raleigh, which is in the Eastern District of

North Carolina. See [D.E. 23] 2-3; 28 U.S.C. § 139l(b)(2). As for the first-filed rule, "[a]lthough

the first-to-file rule guides the district court's exercise of discretion in handling related cases, the

requirements of[section] 1404(a) cabin the exercise ofthat discretion." In re Bozic, 888 F.3d 1048,

1054 (9th Cir. 2018).2 As discussed, defendants fail to meet section 1404(a)'s requirements.

       2
          To the extent defendants rely on 28 U.S.C. § 1406, see [D.E. 23] 2, venue must still lie in
the transferee court. See Porter v. Groat, 840 F.2d 255, 251 (4th Cir. 1988); Jenkins v. Albuquerque
Lonestar Freightliner, LLC, 464 F. Supp. 2d 491, 494 (E.D.N.C. 2006). As discussed, venue in this
action does not lie in the Middle District. Thus, the court rejects defendants' argument under section
1406.

                                                   3



            Case 5:20-cv-00507-D Document 26 Filed 09/30/20 Page 3 of 5
        Alternatively, even if this court had discretion to 1ransfer this action to the Middle District

so that Judge Osteen could hear this action and any pending motions for reconsideration in

Democracy N.C., the court would decline to exercise that discretion. Although plaintiffs Berger and

Moore did not object to venue in Democracy N.C. when they intervened in that case, defendants'

argument fails to account for plaintiffs Swain, Heath, and Whitley. Cf. 28 U.S.C. § 1404(a).

Furthermore, if a party waives venue in one judicial district in one case, that party is not required to

accept venue in that judicial· district as a plaintiff in another case. Cf. Trs. of the Plumbers &

PipefittersNat'lPensionFund v. Plumbing Servs., Inc., 791 F.3d436, 444 (4th.Cir. 2015). Rather,

plaintiffs' choice of venue is entitled to "substantial weight" in determining whether transfer is

appropriate. Id. (quotation omitted). Additionally, witness convenience, convenience ofthe parties,

and the interests ofjustice all fail to support 1ransfer. Moreover, and as plaintiffs explain at length,

.this action is not "so intertwined" with Democracy N.C. that this court should 1ransfer this action to

Judge Osteen. See [D.E. 21] 4-7; cf. DemocracyN.C., 2020 WL 4484063, at *4, 23. Even if the

court were to 1ransfer this action to Judge Osteen, this action would not be consolidated with

Democracy N.C. Cf. Fed. R. Civ. P. 42(a). Thus, the court rejects defendants' arguments, and

denies defendants' motion to 1ransfer venue to the Middle District.

        Insum, the court DENIES defendants' motionto1ransfervenue [D.E. 14]. Defendants may

submit a response to plaintiffs' motion for a temporary restraining order by 9:00 A.M. on Thursday,

October 1, 2020. Plaintiffs may reply to defendants' response by 9:00 A.M. on Friday, October 2,

2020.




                                                   4



            Case 5:20-cv-00507-D Document 26 Filed 09/30/20 Page 4 of 5
SO ORDERED. This .JQ day of September 2020.




                                       ~SC.DEVERill
                                       United States District Judge




                                  s

   Case 5:20-cv-00507-D Document 26 Filed 09/30/20 Page 5 of 5
